Exhibit 10.1 MONACO COACH CORPORATION and CERTAIN OF ITS SUBSIDIARIES, as Borrowers LOAN AND SECURITY AGREEMENT Dated as of November 6, 2008 $80,000,000 CERTAIN FINANCIAL INSTITUTIONS, as Lenders and BANK OF AMERICA, N.A., as Agent, Lead Arranger and Book Manager TABLE OF CONTENTS SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION 1.1 Definitions 1.2 Accounting Terms 1.3 Uniform Commercial Code 1.4 Certain Matters of Construction SECTION 2. CREDIT FACILITIES 2.1 Revolver Commitment 2.2 [Intentionally Deleted] 2.3 Letter of Credit Facility SECTION 3. INTEREST, FEES AND CHARGES 3.1 Interest 3.2 Fees 3.3 Computation of Interest, Fees, Yield Protection 3.4 Reimbursement Obligations 3.5 Illegality 3.6 Inability to Determine Rates 3.7 Increased Costs; Capital Adequacy 3.8 Mitigation 3.9 Funding Losses 3.10 Maximum Interest SECTION 4. LOAN ADMINISTRATION 4.1 Manner of Borrowing and Funding Revolver Loans 4.2 Defaulting Lender 4.3 Number and Amount of LIBOR Revolver Loans; Determination of Rate 4.4 Borrower Agent 4.5 One Obligation 4.6 Effect of Termination SECTION 5.
